DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 4/13/2020.
Claims 18-31 are pending.  Claims 1-17 are cancelled. Claim 18 is independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2021, 8/27/2021 and 2/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 recites “providing a wafer comprising an insulator with backside wafer on one side of the insulator and front side wafer on another side of the insulator; depositing and patterning front side metal on the front side wafer” in lines 2-6 of the claim, which the Examiner suggests amending to “providing a wafer comprising an insulator with a backside wafer on one side of the insulator and a front side wafer on another side of the insulator; depositing and patterning a front side metal on the front side wafer” to resolve grammatical issues with the limitations.
Claim 19 recites “depositing and patterning backside metal on the backside wafer for attachment to a package” in lines 4-5 of the claim, which the Examiner suggests amending to “depositing and patterning a backside metal on the backside wafer for attachment to a package” to resolve grammatical issues with the limitations.
Claim 20 recites “wherein depositing and patterning front side metal on the front side wafer” in lines 1-2 of the claim, which the Examiner suggests amending to “wherein depositing and patterning the front side metal on the front side wafer” to resolve grammatical issues with the limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “an anchor portion” in line 14 of the claim, however “an anchor” element was already introduced earlier in line 8 of the claim, and thereby it is unclear whether the “an anchor portion” in line 14 of the claim is directed to that same element and therefore should be properly amended to "the anchor [[portion]]" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
For the purposes of prosecution, the “an anchor portion” in line 14 of the claim will be interpreted as being the same as the claimed “anchor” element in line 8 of the claim.
Claim 27 recites “an outer perimeter of the resonator” in lines 2-3 of the claim, however “an outer perimeter of the resonator” element was already introduced earlier in lines 8-9 of claim 18, which claim 27 depends from, and thereby it is unclear whether the “an outer perimeter of the resonator” in line 2-3 of the claim is directed to that same element and therefore should be properly amended to “the outer perimeter of the resonator” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 28 recites the limitations “another curved” in lines 4, 5 and 6 of the claim, respectively, however it is unclear what the limitations necessarily require.
For the purposes of prosecution, the limitations “another curved” will be interpreted as “another curved spring”.
Claim 28 recites the limitation "the at least one inner stiffener ring" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the inner stiffener ring" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 19-31 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-22, 25, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (US Patent No. 5,831,162, hereinafter “Sparks”) in view of Fahn et al. (US Patent No. 6,534,396 B1, hereinafter “Fahn”).
Regarding independent claim 18, Sparks discloses a method of providing a resonator comprising: 
providing a wafer comprising an insulator 44 (“dielectric sublayer”- Col. 5, Line 52) with backside wafer 12b (“substrate”- Col. 5, Line 45) on one side of the insulator 44 and front side wafer 12a (“silicon region”- Col. 5, Line 45) on another side of the insulator 44 (see Fig. 4a); 
depositing and patterning front side bond pads 20, 24, 25 (“bond pads”- Col. 6, Line 18) on the front side wafer 12a (see Fig. 4b); 
patterning the front side wafer 12a to expose the insulator 44 and to form an anchor 36 (“center post”- Col. 4, Line 21), an outer stiffener ring 32 (“ring”- Col. 4, Line 20) on an outer perimeter of the resonator, and a plurality of curved springs 34 (“springs”- Col. 4, Line 20) between the anchor 36 and the outer stiffener ring 32 (Col. 6, Lines 23-30) (see Figs. 1-2); 
removing a portion of the insulator 44 to release a resonant portion of the resonator from the backside wafer 12b (Col. 6, Lines 40-46) (see Figs. 1-2); and 
leaving an anchor portion 36 of the resonator attached to the backside wafer 12b (Col. 6, Lines 40-46) (see Figs. 1-2).
Sparks does not expressly disclose wherein the front side bond pads comprise of a metal such that they can be interpreted as the claimed front side metal.
Fahn discloses a method comprising forming a bond pads (“bond pad”- Col. 8, Line 11), wherein the bond pads comprises a metal (Col. 8, Lines 10-15) (see Figs. 5-8).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sparks such that the front side bond pads comprise of a metal such that they can be interpreted as the claimed front side metal as taught by Fahn for the purpose of utilizing a suitable and well-known material composition of a bond pad which is conventional in the art (Fahn- Col. 8, Lines 10-15). 
Regarding claim 20, the combined teachings, particularly Sparks discloses wherein depositing and patterning front side metal 20, 24, 25 on the front side wafer 12a comprises: 
depositing metal (i.e., the metal of 20, 24, 25) for electrical contact to an electrode 26 (“electrodes”- Col. 4, Line 9) and for electrical contact to the anchor 36 (see Figs. 1-2).
Regarding claim 21, Sparks discloses wherein the insulator 44 is silicon dioxide (SiO2) (Col. 5, Lines 2-3).
Regarding claim 22, Sparks discloses wherein: 
the outer stiffener ring 32 has a first diameter; and 
the anchor 36 is concentric with the outer stiffener ring 32 and has a second diameter less than the first diameter (see Fig. 1).
Regarding claim 25, Sparks discloses wherein: 
the plurality of curved springs 34 have a rotational symmetry about a center axis with an N fold of symmetry, where N is a positive integer (i.e., N=8) (see Fig. 1).
Regarding claim 27, Sparks discloses the method further comprising: 
forming a plurality of electrodes 26 (“electrodes”- Col. 4, Line 9) outside an outer perimeter of the resonator; 
wherein the plurality of electrodes 26 are not in physical contact with the outer stiffener ring 32; and 
wherein a gap 38 (“trench”- Col. 4, Line 44) is between each electrode 26 and the outer stiffener ring 32 (see Figs. 1-2). 
Regarding claim 29, Sparks discloses wherein: 
the plurality of curved springs 34 comprise a plurality of convex springs 34 coupled to the outer stiffener ring 32 and pointing towards the anchor 36, since the inner ends of springs 34 point towards anchor 36.
Regarding claim 30, Sparks discloses wherein: 
the plurality of curved springs 34 comprise a plurality of convex springs 34 coupled to the anchor 36 and pointing towards the outer stiffener ring 32, since the outer ends of springs 34 point towards ring 32.
Regarding claim 31, Sparks discloses wherein: 
the frontside wafer 12a comprises Si, quartz, or SiC (Col. 5, Line 45); and 
the backside wafer 12b comprises Si, quartz, or SiC (Col. 5, Lines 50-51).
Allowable Subject Matter
Claims 19, 23-24, 26 and 28 would be allowable if rewritten to overcome the object subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art of record including Sparks and/or Fahn, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: patterning a backside alignment target on the backside wafer; depositing and patterning backside metal on the backside wafer for attachment to a package”.
Regarding claim 23, the prior art of record including Sparks and/or Fahn, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein patterning the front side wafer further comprises: patterning to form at least one inner stiffener ring concentric with the outer stiffener ring; wherein the plurality of curved springs are coupled to the at least one inner stiffener ring; and wherein the outer stiffener ring has a first diameter that is greater than a second diameter of the inner stiffener ring”.
Regarding claim 24, the prior art of record including Sparks and/or Fahn, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein: the plurality of curved springs comprise a first set of springs each having a clockwise curvature between the anchor and the outer stiffener ring, and a second set of curved springs each having a counter- clockwise curvature between the anchor and the outer stiffener ring”.
Regarding claim 26, the prior art of record including Sparks and/or Fahn, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: patterning a plurality of inner stiffener rings each concentric with the outer stiffener ring; wherein a pitch between each adjacent inner stiffener ring, or between the outer stiffener ring and a respective inner stiffener ring adjacent to the outer stiffener ring, or between the anchor and a respective inner stiffener ring adjacent to the anchor is the same”.
Regarding claim 28, the prior art of record including Sparks and/or Fahn, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming a plurality of internal electrodes; wherein each internal electrode is located between a curved spring and another curved and the at least one inner stiffener ring, or between a curved spring and another curved and the anchor, or between a curved spring and another curved and the outer stiffener ring; wherein the plurality of inner electrodes are not in physical contact with the curved springs, the inner stiffener ring, the anchor or the outer stiffener ring; and wherein a gap is between each inner electrode and adjacent curved springs, the at least one inner stiffener ring, the anchor and the outer stiffener ring”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsu et al. (US 2016/0118955 A1), which discloses a resonator comprising an anchor, an outer ring and a plurality of curved springs between the anchor and the outer ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895